Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-3, 5-9, 11-12, and 14-16.  The rejection under 35 USC 112 has been overcome (see “remarks” below).  The claims are newly rejected under 35 USC 103 over JP ‘112 as necessitated by amendment.  Accordingly, this action is made final. 


Remarks
The amendment has overcome the 35 USC 112(b) rejection based on “high” and “low” water permeability.  In the amended claims and remarks, Applicant has tied water permeability and porosity together such that the layer having a higher porosity is the layer having “high” water permeability.  The porosities are recited to be different and are in defined ranges.  Thus, the claims are considered to comply with 112(b). 

Claim Rejections - 35 USC § 103

Claims 1-3, 5-9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003092112.   
	The reference teaches a fuel cell comprising a microporous layer structure comprising a first layer (30, composed of 32, 33, 34) and a second layer (31, composed of 51, 52, 53) (see [0079], [0088]-[0091], [0098]-[0101], Fig. 7).  In a right-to-left direction, the thickness of layer 31 increases progressively, and the thickness of layer 30 decreases progressively (Fig. 7), wherein the two layers together have a uniform total thickness.  At the left side, layer 30 is thinner than layer 31, and at the right side, layer 30 is thicker than layer 31.  The layer 30 has a smaller average pore size than the layer 31 ([0097]).  This suggests that the porosity of layer 30 is smaller than the porosity of layer 31.  Accordingly, layer 30 is the “layer having low water permeability” and layer 31 is the “layer having high water permeability” as set forth in claim 1.  It is noted that the reference teaches a direction of air flow that is left to right, and that if the thicknesses of the layers are considered in this direction, the thickness gradients are opposite of what is claimed.  However, as stated in the previous Office action, the direction of air flow as recited in the claim is not accorded patentable weight because the phrase “for a fuel cell” does not positively recite a fuel cell, and the preamble of the claim is “A microporous layer structure” per se.  The preamble “a microporous layer structure” does not require any structure outside the microporous layer requiring a specific a direction of air flow—it is the fuel cell the MPL is contained in that comprises a structure having an air inlet and air outlet and a specific direction of air flow.  Therefore, in the right-to-left direction in Figure 7 of the reference (which is the reverse of the disclosed direction of air flow), the claimed relationships/limitations are met.  Further mapping Figure 7 to the claim language, the right side would be the “air inlet” and the left side would be the “air outlet.” 
	The reference does not expressly teach the porosity of the low porosity layer (30) is 30-45%, and the porosity of the high porosity layer (31) is 40-55%, as also recited in claim 1.  
However, these ranges would have been rendered obvious to one of ordinary skill in the art as the artisan could routinely optimize these values.  Paragraph [0097] discusses the pore sizes between the layers 30 and 31 to control evaporation appropriately.  It is further noted that [0112] discloses that “Divide into a plurality of layers, and select at least one of the distributions such as the water-repellent material content, the hydrophilic material content, the average pore ratio, and the thickness of each porous layer along the flow direction of the oxidant gas” (emphasis added).  Based on these disclosures, the skilled artisan would easily be able optimize the relative porosity of the layers.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The porosity of each layer affects the overall evaporation characteristic which is the goal of the JP ‘112 reference.  As such, claim 1 would be rendered obvious.  
Regarding claim 8, the reference is directed to a fuel cell comprising a membrane electrode assembly comprising an electrolyte membrane (22), a catalytic electrode layer (29), and a microporous layer comprising the two layer structure (32/33/34, 51/52/53) noted above, that are sequentially stacked.  
The reference does not teach an additional “diffusion layer” stacked on the outside of the microporous layer in the embodiment of Fig. 7, as recited in claim 8. 
However, the position is taken that the use of an additional “diffusion layer” would be obvious to one skilled in the art at the time of filing because the reference identifies top microporous layer 31 comprising 51, 52, 53 as a variable thickness “diffusion layer,” and also teaches a uniform thickness diffusion layer “31” in another embodiment of the invention (Fig. 4), onto which uniformly thick layers 32/33/34 are coated.  It would have been obvious to use an additional, uniformly thick diffusion layer in the embodiment of Figure 7, as suggested by the structure Figure 4.  Such a modification can also be considered a duplication of parts since both elements share the number 31 in Figures 4 and 7 and both function as diffusion layers.  It has been held that the duplication of parts is generally not considered to distinguish over a prior art reference unless a new or unexpected result can be shown (MPEP 2144.07).  Accordingly, the claimed sequence comprising a diffusion layer would be rendered obvious.  
Regarding claim 9, this claim recites that the layer having high water permeability is arranged “on a side of the gas diffusion layer.”  This structure would result from making the above modification (the order of the layers, starting from the uniform diffusion layer, would be:  uniform diffusion layer, tapered high water permeability layer 31, and tapered low water permeability layer 30.
Regarding claims 2-3 and 11-12, these claims recite relative microporous layer thicknesses and total microporous layer thickness. These limitations/ranges would have been rendered obvious to one of ordinary skill in the art as the artisan could routinely optimize these values.  It is noted that [0112] discloses that “Divide into a plurality of layers, and select at least one of the distributions such as the water-repellent material content, the hydrophilic material content, the average pore ratio, and the thickness of each porous layer along the flow direction of the oxidant gas” (emphasis added).  Based on this disclosure, the skilled artisan would easily be able optimize the relative microporous layer thicknesses and total microporous layer thickness.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The thickness affects the overall evaporation characteristic which is the goal of the JP ‘112 reference.  As such, these claims would be rendered obvious.  
	Regarding claims 5-7 and 14-16, these claims recite a method of making the microporous layer structure (or in the case of claims 14-16, the claims recite the membrane electrode assembly of claim 8, made by the process; thus these claims are product-by-process claims).  
	JP ‘112 teaches a general method of making wherein a gas diffusion layer (diffusion layer 31 in either embodiment noted above) is coated with solutions that collectively make up layer 30 (see [0112], also [0085]-[0091]).  Based on the rationale presented above, uniform substrate 31 would serve as a basis for coating variable microporous layer 31 and variable microporous layer 30 to form the dual layer microporous structure.  Regarding claims 5 and 14, a “second slurry” for coating layer 30 is disclosed in [0088]-[0091], which comprises a carbon powder, solvent, and adhesive agent (PTFE).  Although a “dispersant” is not disclosed, such dispersants are commonly used and are therefore obvious to one skilled in the art.  
 	JP ‘112 does not expressly teach that a “first slurry” that forms variable layer 31 and comprising the same components as the second slurry is formed and is coated on the diffusion layer either before or after layer 30, as recited in claims 5 and 14.  
However, the position is taken that it would be obvious to form the variable layer 31 in a similar manner to layer 30 (using a slurry coating process with similar or the same components).  Such a slurry coating process would allow the skilled artisan to more precisely match and complement the thickness of the variable layer 31 to be coated before or after the layer 30.  As such, steps (A) and (B) of claims 5 and 14 would be rendered obvious.  
	Regarding claims 6 and 15, which recite the relative sizes of the carbon particles in the two slurries, it would have been obvious to adjust the carbon particle sizes in the slurries for the same reasons as expressed above; that is, to affect the porosities/pore sizes of the layers and thus evaporation properties.  
	Regarding claims 7 and 16, it would have been obvious to perform the coating with an apparatus with a slit or a scraper (e.g. doctor blade).  Such devices are conventional in the art for the intended purpose.  Accordingly, these claims would be rendered obvious. 

Response to Arguments

Applicant’s arguments filed February 17, 2022 have been fully considered but they are not persuasive.  Applicants state that “it needs to be clear that one of the most important features of the present invention is that in the direction of air flow,” specific requirements are met; “that is to say, the microporous layer structure of the present invention is directional, and the technical feature of ‘in the direction of air flow’ is by no means non-limiting as the examiner said.”  
	In response, it is the examiner’s position that the “direction of air flow” only limits the claim in the sense that the claimed features/limitations must be met in a particular direction (any direction).  In the rejection above, the Examiner has outlined the rationale of why the “direction of air flow” is not accorded patentable weight in a claim directed to a “microporous layer structure” or a “membrane electrode assembly.”  In effect, Applicant’s argument is not commensurate with the scope of the claim in terms of the claim preambles.  In order to be granted full patentable weight for “a direction of air flow,” the claims should be amended to recite “A fuel cell…”.  However, it is noted that entry of any amendment after final rejection is not a matter of right.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 12, 2022